DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP 2014-189084).
As best depicted in Figures 1 and 2, Hasegawa is directed to a tire construction comprising a carcass 12, a belt layer 14, a cushion layer 32, and a tread 16.  Hasegawa further states that belt layer 14 is formed by spirally winding a cord 30 having a coating layer 34, wherein said coating layer is a thermoplastic resin (Paragraphs 22-24, 30, and 31). While Hasegawa is silent with respect to the modulus of such a resin, the disclosed resins are well recognized as having a modulus in accordance to the broad range of the claimed invention.  It is further noted that there is a substantial overlap in materials disclosed by Applicant and Hasegawa, further suggesting that the thermoplastic resin materials of Hasegawa would have a modulus between 100 MPa and 10,000 MPa.
exemplary tire construction in which layer 32 has a thickness as small as 0.5 mm (Paragraph 35).  A fair reading of Hasegawa suggests the general manufacture of tire constructions without limitation in regards to the tire thickness at the equatorial plane of the tire.  More particularly, an inventive concept of Hasegawa is the inclusion of a recessed portion in the tread to provide a high degree of adhesion between the frame member, the belt layer, and the tread (Paragraph 11).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of thickness values that are known in the tire industry, including that required by the claimed invention, absent a conclusive showing of unexpected results.          
Regarding claims 4, 5, and 10, belt layer 14 is spirally wound at an angle of approximately 0 degrees.  
Claims 2, 6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imakita (JP 2010-228646) and further in view of Matsushita (JP 2011-63095, of record). 
As best depicted in Figures 1-6, Imakita is directed to a tire construction (high performance tire, such as those having applicability on sports cars) comprising an innerliner 11, at least one carcass 6, a belt 7, a belt cover layer 10, and a tread rubber 2G, wherein the combined thickness of these components at the equatorial plane of the tire corresponds with an overall thickness as required by the claims.  Imakita further states that (a) tread rubber 2G can have a thickness, for example, as small as 2.0 mm (Paragraph 19) and (b) innerliner 10 has a preferred thickness as small as 0.5 mm (Paragraph 32).  A fair reading of Imakita suggests that a combined thickness of the tread and the innerliner can even be smaller than 2.5 mm given that 
In any event, given the general order of thickness values associated with carcass plies and belt plies, it reasons that the disclosure of Imakita encompasses tire constructions in which an overall thickness at the equatorial plane of the tire is less than or equal to 5 mm.  It is emphasized that carcass plies and belt plies on the order of 0.5 mm, for example, are consistent with those that are commonly used in a wide variety of tire constructions and Applicant has not provided a conclusive showing of unexpected results for a tire construction having the claimed thickness.  
	Lastly, regarding claim 2, Imakita is silent with respect to the inclusion of a reinforcing layer formed from a thermoplastic resin having a specific modulus.  Matsushita, on the other hand, is similarly directed to high performance tire constructions including belt cover layers.  More particularly, Matsushita teaches the inclusion of a reinforcing layer (on a radially outside of the belt cover layer) formed from a thermoplastic material having a modulus between 50 and 2,000 MPa and having a thickness as small as 10 microns or 0.01 mm (Paragraph 9).  Matsushita states that such a reinforcing layer eliminates the occurrence of uneven wear commonly associated with high performance tires having belt cover layers (Paragraphs 4 and 6).  One of ordinary skill in the art at the time of the invention would have found it obvious to include the reinforcing layer of Matsushita in the tire of Imakita for the benefits detailed above.  It is further noted that the general disclosure of “sports cars” by Imakita would have 
	Regarding claim 6, 8, and 11, said belt cover layer is formed by spirally winding a cord at an angle less than 10 degrees with respect to the circumferential direction of the tire (Paragraph 14).
5.	Claims 2, 3, and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imakita and further in view of Hashimura (JP 2008-126437). 
	As best depicted in Figures 1-6, Imakita is directed to a tire construction (high performance tire, such as those having applicability on sports cars) comprising an innerliner 11, at least one carcass 6, a belt 7, a belt cover layer 10, and a tread rubber 2G, wherein the combined thickness of these components at the equatorial plane of the tire corresponds with an overall thickness as required by the claims.  Imakita further states that (a) tread rubber 2G can have a thickness, for example, as small as 2.0 mm (Paragraph 19) and (b) innerliner 10 has a preferred thickness as small as 0.5 mm (Paragraph 32).  A fair reading of Imakita suggests that a combined thickness of the tread and the innerliner can even be smaller than 2.5 mm given that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  In such an instance, though, Imakita fails to specifically teach an overall thickness at the equatorial plane of the tire.
In any event, given the general order of thickness values associated with carcass plies and belt plies, it reasons that the disclosure of Imakita encompasses tire constructions in which an overall thickness at the equatorial plane of the tire is less than or equal to 5 mm.  It is emphasized that carcass plies and belt plies on the order of 0.5 mm, for example, are consistent 
	With further respect to claim 2, Imakita is silent with respect to the inclusion of a reinforcing layer formed from a thermoplastic resin having a specific modulus.  Hashimura, on the other hand, is similarly directed to tire constructions including belt layers.  More particularly, Hashimura teaches the inclusion of a reinforcing layer 11 (on a radially inside of the belt layers) formed from a thermoplastic elastomer material and having a thickness as small as 5 microns or 0.005 mm (Paragraph 21 and Figures 1-3).  It is further noted that cover layers 12 having a thickness as small as 0.03 mm are included to protect layer 11 (Paragraph 18).  Hashimura states that such a reinforcing layer promotes the desired air impermeability properties of the tire (to eliminate corrosion of reinforcing elements, for example).  One of ordinary skill in the art at the time of the invention would have found it obvious to include the reinforcing layer of Hashimura in the tire of Imakita for the benefits detailed above.
	Lastly, as to claim 2, Hashimura states that film layer 11 can be used as a replacement for the innerliner since it provides air impermeable properties while promoting weight reduction (Paragraph 12).  In such an instance, an overall thickness of layer 11 and layers 12 can be extremely small (slightly greater than 0.06 mm, for example) and further reduce the overall thickness of the tire in Imakita to the values required by the claimed invention (would be a replacement of the innerliner taught by Imakita having an exemplary thickness of 0.5 mm).  
	Regarding claim 3, reinforcing layer 11 (which includes film layer 11) extends axially beyond overlying belt layers.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 23, 2022